 



EXHIBIT 10.3

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED
1992 AMENDED AND RESTATED STOCK OPTION PLAN E, AS AMENDED
AND IN EFFECT ON MARCH 29, 1995

I.     Purposes

       There are three purposes of 1992 Amended and Restated Stock Option Plan E
(the “Plan”). The first is to offer to those employees who contribute materially
to the successful operation of AMERICAN MANAGEMENT SYSTEMS, INCORPORATED (the
“Corporation”) additional incentive and encouragement to remain in the employ of
the Corporation by increasing their personal participation in the Corporation
through stock ownership. The second purpose is to provide an alternative means
of compensating key employees whose performances contribute significantly to the
success of the Corporation. The third is to attract and retain directors who
have not at any time been officers or employees of the Corporation (“Outside
Directors”) and to compensate such Outside Directors for service to the
Corporation. The Plan provides a means whereby optionees may purchase shares of
the $0.01 par value common stock of the Corporation (the “Common Stock”)
pursuant to options. The options may be either one of two types, (1) “incentive
stock options” which will qualify as such under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), or under any applicable successor
statute, or (2) “nonqualified stock options,” that is, options which are not
intended to qualify as incentive stock options under Section 422 of the Code.

II.    Administration

       Except as otherwise provided at the end of this Section 2, the Plan shall
be implemented and administered by the Board of Directors of the Corporation
(the “Board”) or a Stock Option/Award Committee (the “Committee”) appointed by
the Board and composed of three or more directors of the Corporation.

       The Committee may be delegated the authority and discretion to adopt and
revise such rules and regulations as it shall deem necessary for the
administration of the Plan, and to determine, consistent with the provisions of
the Plan, the employees to be granted options, whether such options shall be
nonqualified stock options or incentive stock options, the times at which
options shall be granted, the option price of the shares subject to each option
(subject to paragraph D of Section 6), the number of shares subject to each
option, the vesting schedule of options or whether the options shall be
immediately vested, the times when options shall terminate, and whether the
exercise price of options shall be paid in cash or stock. Acts of a majority of
the members of the Committee at a meeting at which a quorum is present, or acts
approved in writing by a majority of the members of the Committee, shall be the
valid acts of the





--------------------------------------------------------------------------------



 



Committee. The Committee’s actions, including any interpretation or construction
of any provisions of the Plan or any option granted hereunder, shall be final,
conclusive and binding unless otherwise determined by the Board at its next
regularly scheduled meeting. No member of the Board or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted under it.

       Notwithstanding any other provision of this Section or the Plan or any
documentation governing incentive compensation plans pursuant to which officers
may elect to receive options under this Plan, a committee composed of three or
more Outside Directors, each of whom is a “disinterested person” within the
meaning of Rule 16b-3(c)(2)(i) of the Securities and Exchange Commission, shall
have the sole authority (a) to make awards to directors of the Corporation who
are not Outside Directors and to all persons who are “officers” of the
Corporation or “beneficial owners” of more than ten percent of any class of
equity security of the Corporation, as defined for purposes of Sections 16(a)
and 16(b) of the Securities Exchange Act of 1934, as amended (the “Act”), and
(b) to perform all other functions of the Board or Committee with respect to
outstanding awards to any of such directors, officers, or ten-percent
shareholders, including without limitation amendments to this Plan or such
outstanding awards which affect such persons. Further, notwithstanding any other
provision of this Section or the Plan, all awards made to Outside Directors
shall be automatic and nondiscretionary as set forth in the Plan.

III.    Eligibility: Participation; Special Limitations

       All key employees (including officers and directors) of the Corporation,
or any corporation in which the Corporation owns stock possessing more than 50
percent of the voting power ( a “Subsidiary”), who meet minimum salary and other
requirements established by the Board, shall be eligible to receive options
under the Plan. All Outside Directors shall also be eligible to receive options
under the Plan. An employee who has been granted an option may be granted an
additional option or options or rights under the Plan if the Committee or the
Board shall so determine. The granting of an option under the Plan shall not
affect any outstanding stock option previously granted to an employee under the
Plan or any other plan of the Corporation.

       Nothing contained in the Plan, or in any option granted pursuant to the
Plan, shall (i) confer upon any employee the right to continued employment, or
shall interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of such employee at any time or (ii) confer upon any
Outside Director the right to continued membership on the Board of Directors, or
shall interfere in any way with the right of the Corporation to terminate the
membership on the Board of Directors of such Outside Director.

       In no event, however, shall an incentive stock option be granted to any
person who then owns (as that term is defined in Section 424 of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation or of any of its Subsidiaries, unless the exercise
price as determined under paragraph D of Section 6 hereof is equal to at least
110% of the fair market value of the stock subject to the incentive stock option
as of the date of grant and unless the term during which such incentive stock
option may be exercised does not exceed five years from the date of the grant
thereof. For incentive stock plans

2



--------------------------------------------------------------------------------



 



granted after December 31, 1986, options will not be treated as incentive stock
options to the extent that the aggregate fair market value (determined as of the
date the option is granted) of the Common Stock with respect to which options
are exercisable for the first time by an employee during any calendar year
(under all incentive stock option plans of the Corporation and its Subsidiaries)
exceeds $100,000.

IV.    Basis of Grant

       Options shall be granted to employees either (a) on the basis of awards
earned under the Corporation’s incentive compensation programs for groups of key
employees, as in effect from time to time, or (b) as the Board of Directors or
the Committee may determine from time to time. If options are granted based on
(a) hereof, then performance bonuses and options based thereon shall be earned
based on the employee’s success in meeting predetermined performance standards
during one or more years (the “Performance Period”). Options shall be granted
under (a) hereof, if at all, at the time that the Corporation determines in its
judgment that the employee has met or will meet the employee’s predetermined
performance standards for the Performance Period.

       Each Outside Director automatically shall be granted non-qualified stock
options to purchase 5,000 shares on the date of the Outside Director’s first
election or appointment to the Board, subject to vesting as provided in
Paragraph B of Section 6 hereof. Each Outside Director automatically shall be
granted non-qualified stock options to purchase an additional 5,000 shares (the
“Additional Options”) on the day after all stock options previously granted
under this paragraph become 100% vested (other than vesting by reason of death
or disability). All such subsequent grants of stock options shall vest, as to
one-sixtieth, on the date of grant and shall thereafter be subject to vesting as
provided in Paragraph B of Section 6 hereof.

V.     Number of Shares and Options

       A.     Shares of Stock Subject to the Plan. The number of shares
authorized to be issued pursuant to options granted under the Plan is 2,250,000
shares, subject to adjustment in accordance with the provisions of paragraph G
of Section 6 hereof. Shares subject to options granted under the Plan may be
authorized and unissued shares or shares previous acquired or to be acquired by
the Corporation and held in treasury. Any shares subject to an option which
expires for any reason or is terminated unexercised as to such shares may again
be subject to an option granted under the Plan.

       B.     Maximum Number or Options Per Year. The number of shares which may
be subject to options granted under the Plan in any single calendar year for
awards earned for one-year Performance Periods shall not exceed (i) 202.500
shares, in the case of Performance Periods ending before January 1, 1992, and
(ii) 101.250 shares in the case of Performance Periods beginning on or after
January 1, 1992, subject to adjustment in accordance with paragraph G of
Section 6 hereof. There shall be no annual limitation on options granted with
respect to awards earned for Performance Periods of more than one year. The
maximum number of shares which may be subject to options granted under the Plan
to any individual during the life of the Plan

3



--------------------------------------------------------------------------------



 



shall be 100,000 shares subject to adjustment in accordance with paragraph G of
Section 6 hereof.

VI.     Terms and Conditions of Options

       A.     Option Agreement. Each option granted pursuant to the Plan shall
be evidenced by an agreement (“Option Agreement”) between the Corporation and
the optionee receiving the option. Option Agreements (which need not be
identical) shall state whether the option is an incentive stock option or a
nonqualified stock option, shall designate the number of shares and the exercise
price of the options to which they pertain, shall set forth the vesting schedule
of the options or state that the options are vested immediately. The Option
Agreements shall be in writing, dated as of the date the option is granted, and
shall be executed on behalf of the Corporation by such officers as the Board or
the Committee shall authorize. Option Agreements generally shall be in such form
and contain such additional provisions as the Board or the Committee, as the
case may be, shall prescribe, but in no event shall they contain provisions
inconsistent with the provisions of the Plan.

       B.     Exercise of Options. Options are exercisable only to the extent
they are vested. Options granted to employees shall vest either immediately or
periodically pursuant to a schedule selected by the Board or the Committee at
the same time the option is granted, except that the maximum vesting period for
nonqualified stock options shall be five (5) years and the maximum vesting
period for incentive stock options shall be seven (7) years. The Option
Agreement shall either state that the options are fully vested upon grant and
immediately exercisable in full or shall set forth the vesting schedule selected
by the Board or the Committee.

       One-sixtieth of options granted to each Outside Director shall vest on
the first date of election or appointment of each such Outside Director and an
additional one-sixtieth shall vest on the same day of each month thereafter, so
long as such Outside Director remains a member of the Board of Directors of the
Corporation and, if such Outside Director resigns as an Outside Director after
completion of ten (10) or more years of continuous service as an Outside
Director, so long as such individual survives, until such option is vested in
full. Upon termination of an Outside Director as a member of the Board of
Directors by reason of death or disability, all options held by such Outside
Director shall vest fully as of the date of termination.

       Optionees may exercise at any time or from time to time all of any
portion of a vested option; provided, however, that (i) options granted to any
director or “officer” of the Corporation or “beneficial owner” of more than ten
percent of any class of equity security of the Corporation, as defined for
purposes of Sections 16(a) and 16(b) of the Act shall not be exercisable for a
period of at least six months from the date of grant, and (ii) no incentive
stock option granted on or before December 31, 1986 may be exercised while there
is outstanding any incentive stock option which was granted before the date of
the incentive stock option to be exercised and which relates to stock in the
Corporation, in a corporation which at the time of granting the earlier
incentive stock option was a parent or subsidiary of the Corporation, or in a
predecessor corporation of any such corporations. An incentive stock option is
considered to be outstanding until such incentive stock option is exercised in
full or expires by reason of lapse of time.

4



--------------------------------------------------------------------------------



 



       C.     Repurchase Amendment. Options granted to employees may be amended
to advance the date on which the option shall vest. If an option is so amended,
the amendment also may provide that the shares which would not have been vested
under the vesting schedule set forth in the Option Agreement shall be subject to
repurchase by the Corporation for a specified period of time at the original
exercise price if the employment of the optionee is terminated for an reason
prior to expiration of the repurchase period. The amendment shall be evidenced
by a written agreement (the “Repurchase Amendment”) between the Corporation and
the optionee, shall be executed on behalf of the Corporation by such officers as
the Board or the Committee shall authorize, and shall be in such form and
contain such provisions as the Board or the Committee, as the case may be, shall
prescribe.

       D.     Exercise Price.

               1.     Incentive Stock Options. The price at which incentive
stock options granted pursuant to the Plan may be exercised shall be determined
by the Committee or the Board, which price shall be at least equal to the fair
market value of the underlying Common Stock at the date at the options are
granted. In the case of incentive stock options granted to a person who owns,
immediately after the grant of such incentive stock option, stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Corporation or of any of its Subsidiaries (as more fully set forth in Section 3
hereof), the purchase price of the Common Stock covered by such incentive stock
option shall not be less than 1l0% of the fair market value of such stock on the
date of grant.

               2.     Nonqualified Stock Options. The price at which all
nonqualified stock options granted pursuant to the Plan may be exercised, except
those options granted on the basis of awards earned for one-year Performance
Periods under the Corporation’s incentive compensation programs, shall be the
fair market value of the Common Stock on the date of grant. The exercise price
of nonqualified stock options granted on the basis of awards earned for one-year
Performance Periods under the Corporation’s incentive compensation programs may
be other than the fair market value of the Common Stock on the date of grant
only if the exercise price is determined by a formula which is based on the fair
market value of the Common Stock, as of a date, or for a period, that is within
three months of the date of grant and which is selected by the Board of
Directors or Committee, in its sole discretion, and determined by the Board of
Directors or Committee, in its sole discretion, to be in the best interests of
the Corporation and consistent with the intent of the incentive compensation
program. The exercise price as determined under any such formula may be below
fair market value of the Common Stock on the date of grant.

              3.     Fair Market Value. For purposes of the Plan the term “fair
market value” shall be defined as the closing bid price of the Common Stock
quoted over the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”) in the national market on the date of grant of the option or
if there is no trade on such date, the closing bid price on the most recent date
upon which such Common Stock was traded. In the event that the Common Stock is
not traded over NASDAQ, the term fair market value shall be defined as the
closing bid price of the Common Stock published in the National Daily Stock
Quotation Summary on the date of grant of the option, of if there are no
quotations published on such date,

5



--------------------------------------------------------------------------------



 



on the most recent date upon which such Common Stock was quoted. In the event
that the Common Stock is listed upon an established stock exchange or exchanges,
such fair market value shall be deemed to be the highest closing price of the
Common Stock on such stock exchange or exchanges on the date the option is
granted, or if no sale of the Common Stock shall have been made on any exchange
on that date, then the next preceding day on which there was a sale of such
stock.

              4.     Payment. Payment of the exercise price may be in cash, or
in the sole discretion of the Board or Committee, (i) by exchange of Common
Stock of the Corporation, or (ii) partly in cash and partly by exchange of such
Common Stock, provided that the value of such Common Stock shall be the fair
market value on the date of exercise, and further provided that such Common
Stock shall have been held by the optionee for a period of at least three
(3) months prior to the date of exercise.

       The Board or the Committee may permit deferred payment of all or any part
of the purchase price of the shares purchased pursuant to the Plan, provided the
par value of the shares must be paid in cash.

       E.     Termination of Options. Subject to earlier termination as provided
below, (i) all nonqualified stock options shall expire, and all rights granted
under nonqualified stock Option Agreements shall become null and void on the
date specified in the Option Agreement, which date shall be no later than five
(5) years after the nonqualified stock options are granted and (ii) all
incentive stock options shall expire, and all rights granted under incentive
stock Option Agreements shall become null and void on the date specified in the
Option Agreement, which date shall be no later than eight (8) years after the
date the incentive stock options are granted.

       Upon termination of an employee’s employment with the Corporation or a
Subsidiary for any reason whatsoever, or upon termination of an Outside Director
as a member of the Board of Directors for any reason other than resignation as
an Outside Director following completion of ten (10) or more years of continuous
service as an Outside Director, death or disability, all options held by such
employee or Outside Director which are not exercisable on the date of such
termination shall expire. To the extent nonqualified stock options are
exercisable on such date, shares subject to nonqualified stock options held by
an employee may be purchased during the “exercise period,” after which the
nonqualified stock options shall expire and all rights granted under the Option
Agreement shall become null and void. The “exercise period” for shares subject
to nonqualified stock options held by an employee, his heirs, legatees or legal
representatives, as the case may be, ends on the earlier of (i) the date on
which the nonqualified stock option expires by its terms, or (ii) (A), except in
the case of death or disability, within thirty (30) days, or (B) in the case of
death or disability, within one (1) year after the date of termination of
employment. Upon termination of an Outside Director as a member of the Board of
Directors for the reason of resignation as an Outside Director following
completion of at least ten (10) years of continuous service as an Outside
Director, death or disability, shares subject to nonqualified stock options may
be purchased by the Outside Director, his heirs, legatees, or legal
representatives, as the case may be, at any time until the date on which the
nonqualified stock option expires by its terms.

6



--------------------------------------------------------------------------------



 



       To the extent incentive stock options are exercisable on the date of
termination, shares subject to incentive stock options may be purchased by the
employee, his heirs, legatees or legal representatives, as the case may be, on
the earlier of (i) the date on which the incentive stock option expires by its
terms or (ii) (A) except in the case of death or disability, within thirty (30)
days, or (B) in the case of death or disability, within ten (l0) weeks after the
date of termination of employment, after which the incentive stock options shall
expire and all rights under the Option Agreements shall become null and void;
provided, however, that if there is outstanding one or more vested incentive
stock options granted on or after January 1, l986, but before January 1, l987 (a
“Post January 1986 Option”), then the period during which shares subject to a
Post January 1986 Option may be purchased shall be extended automatically by one
business day beyond the expiration date (as extended) of the next earlier
outstanding Post January 1986 Option. In no event will any granted and
outstanding incentive stock option expire more than three (3) months after the
date of the optionee’s termination of employment. The foregoing is illustrated
by the following examples. In the case of an employee whose employment is
terminated, except for death or disability, and who has several vested Post
January 1986 Options, the first would expire thirty (30) days after the date of
the employee’s termination; the second would expire thirty (30) days and one
(1) business day after the date of the employee’s termination and the third
would expire thirty (3) days and two (2) business days after the date of the
employee’s termination: and so on for up to three (3) months after the date of
the termination of the employee’s employment. In the case of an employee whose
employment is terminated because of death or disability and who has several Post
January 1986 Options, the first would expire ten (10) weeks after the date of
the employee’s termination: the second would expire ten (10) weeks and one
(1) business day after the date of the employee’s termination; and the third
would expire ten (10) weeks and two (2) business days after the date of
termination of the employee’s termination; and so on for up to three (3) months
after the date of the termination of the employee’s employment.

       The disability of an optionee shall be determined in the sole discretion
of the Board or Committee whose determination of such disability shall be
absolute, final and conclusive.

       F.     Non-Transferability of Options. Options pursuant to the Plan are
not transferable by the optionee otherwise than by will or the laws of descent
and distribution, and each option shall be exercisable during the optionee’ s
lifetime only by him. Except as permitted by the preceding sentence, no option
nor any right granted under an Option Agreement shall be transferred, assigned,
pledged, hypothecated or disposed of in any other way (whether by operation of
law or otherwise), or be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of such options or of such other rights contrary to the provisions hereof, or to
subject such options or such other rights to execution, attachment or similar
process, such options and such other rights shall immediately terminate and
become null and void.

       G.     Adjustment Provisions. Except as otherwise provided in paragraph
G, in the event of changes in the Common Stock by reason of any stock split,
combination of shares, stock dividend, reclassification, merger, consolidation,
reorganization, recapitalization or similar adjustment, or by reason of the
dissolution or liquidation of the Corporation, appropriate adjustments may be
made in (i) the aggregate number of or class of shares available under the

7



--------------------------------------------------------------------------------



 



Plan, and (ii) the number, class and exercise price of shares remaining subject
to all outstanding options. Whether any adjustment or modification is to be made
as a result of the occurrence of any of the events specified in this section,
and the extent thereof, shall be determined by the Board, whose determination
shall be binding and conclusive. Notwithstanding the previous sentence, in the
event of a stock split, stock dividend or other event that is functionally
equivalent to a stock split or stock dividend, (i) the number of shares subject
to then-outstanding options will be adjusted so that upon exercise of the
option, the holder of each option will be entitled to receive the number of
shares or other securities which the holder would have been entitled to receive
after the event had the option been exercised immediately before the earlier of
the date of the consummation of the event or the record date of the event (the
“event date”), (ii) the price of each share subject to then-outstanding options
will be adjusted proportionately so that the aggregate purchase price for all
then-outstanding options will be the same immediately after the event date as
before the event date, (iii) an appropriate and proportionate adjustment will be
made as of the event date in the maximum number of shares that may be issued
pursuant to options granted under the Plan, (iv) any adjustment with respect to
then-outstanding incentive stock options will be made in a transaction that does
not constitute a modification under Section 424(h)(3) of the Code, and (v) any
option to purchase fractional shares resulting from an adjustment will be
eliminated. Existence of the Plan or of Option Agreements pursuant to the Plan
shall in no way impair the right of the Corporation or its stockholders to make
or effect any adjustments, recapitalizations, reorganizations or other changes
in the Corporation’s capital structure or its business, or any merger,
consolidation, dissolution or liquidation of the Corporation, or any issue of
bonds, debentures, preferred or prior preference stock ahead of or affecting the
Common Stock of the Corporation, or any grant of options on its stock not
pursuant to the Plan.

VII.    Rights as a Shareholder

       Optionees shall not have any of the rights and privileges of shareholders
of the Corporation in respect of any of the shares subject to any option granted
pursuant to the Plan unless and until a certificate, if any, representing such
shares shall have been issued and delivered.

VIII.   Receipt of Prospectus

       Upon the execution of an Option Agreement, each optionee receiving
options pursuant to the Plan shall be given a Prospectus, as filed by the
Corporation under the Securities Act of 1933, including any exhibits thereto,
describing the Plan. Each Option Agreement shall contain an acknowledgment by
the optionee that the requirements of this section have been met.

IX.     Successors

       The provisions of the Plan shall be binding upon, and inure to the
benefit of, all successors of any optionee, including, without limitation, his
estate and the executors, administrators or trustees thereof, his heirs and
legatees, and any receiver, trustee in bankruptcy or representative of creditors
of such optionee.

8



--------------------------------------------------------------------------------



 



X.     Termination and Amendment of the Plan

       Subject to obtaining shareholder approval of this Amended and Restated
Stock Option Plan E at the annual meeting of the shareholders on May 8, l992,
the Plan shall remain in effect until January 1, 2002, unless sooner terminated
as hereinafter provided. The Board shall have complete power and authority at
any time to terminate the Plan or to make such modification or amendment thereof
as it deems advisable and may from time to time suspend, discontinue or abandon
the Plan, provided that no such action by the Board shall adversely affect any
right or obligation with respect to any grant theretofore made, and, further
provided that without approval by vote of the shareholders, the Board shall not
adopt any amendment that would (i) materially increase the benefits accruing to
participants under the Plan, (ii) increase the number of shares which may be
issued under the Plan (except as provided in paragraph G of Section 6 hereof),
or (iii) materially modify the requirements as to eligibility for participation
in the Plan.

       An amendment revising the exercise price, date of exercisability, vesting
provisions or number of shares subject to an nonqualified stock option granted
to an Outside Director shall not be made more frequently than every six months
unless necessary to comply with the Code or with the Employee Retirement Income
Security Act of 1974, as amended.

XI.     Indemnification of Committee

       In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan, Option Agreements or any
option granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within sixty (60) days after institution of any such action, suit or proceeding
a Committee member shall in writing offer the Corporation the opportunity, at
its own expense, to defend the same.

XII.    Merger of the Corporation

       Unless the options issued pursuant to this Plan are assumed in a
transaction to which Section 424(a) of the Code applies, if the Corporation
shall (i) merge or consolidate with another corporation under circumstances
where the Corporation is not the surviving corporation, (ii) sell all, or
substantially all of its assets, or (iii) liquidate or dissolve, then each
option shall terminate on the date and immediately prior to the time such
merger, consolidation, sale, liquidation or dissolution become effective or is
consummated, provided that the holder of the option shall have the right
immediately prior to the effectiveness or consummation of such merger,
consolidation, sale, liquidation or dissolution, to exercise any or all of the
vested portion of the option, unless such option has otherwise expired or been
terminated pursuant to its terms or the terms hereof.

9



--------------------------------------------------------------------------------



 



       In the event of such merger, consolidation, sale, liquidation or
dissolution, any portion of an outstanding option which would have vested within
one year after the date on which such merger, consolidation, sale, liquidation
or dissolution becomes effective or is consummated shall vest immediately prior
to the effectiveness or consummation of such merger, consolidation, sale,
liquidation or dissolution and shall be part of the vested portion of the option
which the holder of the option may exercise.

XIII.   Approval of Plan; Effective Date

       The plan was adopted by the Board of Directors on March 22, 1985,
effective as of March 22, 1985. The Plan was approved by the shareholders in May
1985. The Plan was amended by resolutions of the Board February 21, 1986,
February 17, 1987, March 8, 1987, and March 17, 1988. The Plan was further
amended by the Board of Directors on February 18, 1988, subject to shareholder
approval at the annual meeting of the shareholders on May 13, 1988. The Plan was
further amended by resolutions of the Board on January 7, 1991, and May 10,
1991. The Plan was further amended and restated by the Board of Directors on
February 21, 1992, subject to, and effective upon, shareholder approval at the
annual meeting of the shareholders on May 8, 1992. The Plan was further amended
by the Board of Directors on February 24, 1993, subject to shareholder approval
of the amendment at the annual meeting of shareholders on May 14, 1993. The Plan
was amended by the Board of Directors on February 24, l995, subject to
shareholder approval of the amendment at the annual meeting of shareholders on
May 18, 1995.

10